DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kushihashi (US 20070117700) in view of Sikora (US 2017/0143033). 
Kushihashi [Fig. 1] teaches a feeding apparatus for feeding a tobacco industry segment comprising a hopper 16 for rods with a length being a multiple length of the segment [0040], a cutting and conveying unit 28/30, situated underneath the hopper for the rods, for cutting the rods into individual segments [0047], whereas from the rod, after cutting the rod , a group of the segment is formed, a transferring unit, situated underneath the cutting and conveying unit, adapted to receive the groups of the segments and to form of them a stream of the segments [0048-0050, whereas gaps between the groups of the segments in the stream are retained, and the transferring unit is adapted to reduce the gaps between the groups so that at an outlet of the transferring unit the segments are conveyed without gaps [0118]. A sensor is not disclosed. Sikora teaches a system for production of rod-shaped articles comprising a sensor such as a microwave sensor, optical sensor, or x-ray sensor adapted for checking the quality of the article [0037]. It would have been obvious to one of ordinary skill in the art to include such a sensor in the area of the outlet of the transferring unit, adapted to check the quality of the segment, for improved quality control. 
Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  There is no teaching or reasonable suggestion in the prior art to modify the apparatus of Kushihashi in view of Sikora as applied above such that the transferring unit (15) is provided with a transferring drum (20), adapted to reduce the gaps (U) between the groups (G), provided with a spiral element (21) on its lateral surface (22), whereas the distance (S) between adjacent coils of the spiral element (21) in the direction parallel to an axis (t) of the transferring drum (20) decreases in the direction towards the outlet (23) of the transferring unit (15). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC YAARY/Examiner, Art Unit 1747